DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 0026, “Figure 2” should be changed to --Figure 1--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruschulte et al. (DE 10 2013 009 723 A1). All references to paragraphs are with respect to the English translation. Ruschulte discloses an airbag module comprising an airbag 4 including two outer wall layers (O, U) which are interconnected at a circumferential joint 27 along a circumferential edge of the airbag and which delimit an interior of the airbag fillable with gas, wherein an opening 2 that is in fluid communication with the fillable interior of the airbag is provided in the circumferential joint, wherein a plug (6, 106, 206, 306, 406) that includes a passage (e.g., 34) is permanently inserted in the opening, and wherein an outer circumferential surface of the plug is sealed against an inner edge of the opening (paragraphs 0007, 0009, 0013, 0014 and 0018). In the passage a gas conduit V is inserted which is in fluid communication with an inflator (paragraph 0052) and which guides the filling gas from the inflator into the interior of the airbag, wherein the gas conduit has at least one outlet opening through which filling gas flows out of the gas conduit. The gas conduit is part of a gas lance connected to the inflator, part of a gas conducting element disposed on the inflator (paragraph 0052) or part of the inflator itself. The gas conduit is sealed (implicit) against an inner wall (e.g., a portion of the plug that is provided with an internal thread – see paragraphs 0041, 0045 and 0046) of the passage. The gas conduit includes a rigid outer wall at least in the area of the passage (see, for example, paragraph 0001). At the inner edge of the opening, the outer wall layers are flatly adjacent to the outer circumferential surface of the plug (Figs. 6-8). The plug includes at least one sealing lip (e.g., the portion having a diameter d106 as shown in Fig. 4b, the portion having a diameter d40 as shown in Fig. 4d, or the “ring-shaped elevations” recited in paragraph 0013) on its outer circumferential surface. On its outer circumferential surface, the plug is bonded (via element 22, 23 or 24) or welded to the inner edge of the opening. The opening is formed by an interruption in the circumferential joint (Figs. 1 and 2). The circumferential joint extends linearly in the area of the opening (Figs. 1 and 2).
Claims 11, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US 2005/0134022 A1). Noguchi discloses an airbag module comprising an airbag 1 including two outer wall layers 11 which are interconnected at a circumferential joint 12 along a circumferential edge of the airbag and which delimit an interior of the airbag fillable with gas, wherein an opening 1b that is in fluid communication with the fillable interior of the airbag is provided in the circumferential joint, wherein a plug (3a, and also, optionally, 3b) that includes a passage is permanently inserted in the opening, and wherein an outer circumferential surface of the plug is sealed against an inner edge of the opening (paragraphs 0007-0026, 0040, 0043, 0066 and 0068). At the inner edge of the opening, the outer wall layers are flatly adjacent to the outer circumferential surface of the plug (Figs. 3A-3C). On its outer circumferential surface, the plug is bonded (via adhesive(s) 3e) or welded to the inner edge of the opening. The opening is formed by an interruption in the circumferential joint (Fig. 4). The circumferential joint extends linearly in the area of the opening (Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614